 

Exhibit 10.3

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of August 4, 2020, is made among AVNET, INC. a New York corporation
(the “Company”), AVNET HOLDING EUROPE BVBA (a “Borrower” and, together with the
Company, the “Borrowers”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”) and the Lenders
party hereto (each, a “Consenting Lender”). Each capitalized term used and not
otherwise defined in this Amendment has the definition specified in the Amended
Credit Agreement described below.

 

RECITALS:

 

A.            The Borrowers, the Administrative Agent and certain financial
institutions party thereto from time to time (the “Lenders”) have entered into
that certain Amended and Restated Credit Agreement dated as of June 28, 2018 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement” and as amended after giving effect to this Amendment, the
“Amended Credit Agreement”), pursuant to which the Lenders have made available
to the Borrowers a senior revolving credit facility.

 

B.             The Company has requested that the Credit Agreement be amended as
set forth herein.

 

C.             The Administrative Agent and the Consenting Lenders are willing
to amend the Credit Agreement on the terms and conditions set forth herein.

 

In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.       Amendments to Credit Agreement. Subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, as of the Amendment Effective Date (as defined
below), the parties hereto hereby agree as follows:

 

(a)            the Credit Agreement (exclusive of the Schedules and Exhibits
thereto) is hereby amended by making the changes attached hereto as Annex A
(with stricken text being deemed deleted and bold/double-underlined text being
deemed added); and

 

(b)            Exhibit D (Compliance Certificate) to the Credit Agreement is
hereby amended in its entirety to read in the form of Annex B attached hereto.

 

Section 2.       Effectiveness; Conditions Precedent. This Amendment, and the
amendments to the Credit Agreement provided in Section 1 hereof, shall become
effective as of the date on which the following conditions precedent are
satisfied or waived (the “Amendment Effective Date”):

 

(a)            the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, at least one
fully executed copy of this Amendment, duly executed by each of the Loan
Parties, the Administrative Agent and the Required Lenders;

 

(b)            on or before the Amendment Effective Date, to the Person to whom
such fees are owing, any fees required to be paid pursuant to this Amendment or
the fee letter dated as of the date hereof among the Company, Bank of America
and BofA Securities, Inc.; and

 



 

 

 

(c)            the Company shall have paid all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent required to
be paid pursuant to Section 10.04 and invoiced at least one Business Day prior
to the Amendment Effective Date (provided that the Company shall remain liable
for any additional reasonable and documented fees and expenses of such counsel
to the Administrative Agent in accordance with Section 10.04).

 

Without limiting the generality of the provisions in Article IX of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.

 

Section 3.        Representations and Warranties. In order to induce the
Administrative Agent and the Consenting Lenders to enter into this Amendment,
each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a)            The representations and warranties of each Loan Party contained
in Article V of the Credit Agreement and in each other Loan Document to which
such Loan Party is a party, or in any document furnished at any time under or in
connection herewith or therewith (including any Designated Borrower Request and
Assumption Agreement), are true and correct in all material respects (without
duplication of any materiality qualification included in the terms of any such
representation or warranty) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (without
duplication of any materiality qualification included in the terms of any such
representation or warranty) as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01;

 

(b)            This Amendment has been duly authorized, executed and delivered
by each Borrower and constitutes a legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, except
as may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

(c)            As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

Section 4.      Entire Agreement. This Amendment, together with all the other
Loan Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement. This Amendment is a Loan Document.

 

Section 5.       Full Force and Effect of Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed

 



2

 

 

and ratified in all respects and shall be and remain in full force and effect
according to their respective terms. This Amendment shall not be deemed (i) to
be a waiver of, or consent to, or a modification or amendment of, any other term
or condition of the Credit Agreement or any other Loan Document other than as
expressly set forth herein, (ii) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time other than as expressly set
forth herein, or (iii) to be a commitment or any other undertaking or expression
of any willingness to engage in any further discussion with the Company, any
Loan Party or any other Person with respect to any other waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby.

 

Section 6.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

Section 7.      Governing Law; Jurisdiction, Etc. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York,
and shall be further subject to the provisions of Sections 10.14 and 10.15 of
the Credit Agreement.

 

Section 8.     Enforceability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 9.      Successors and Assigns. The provisions of this Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.

 

Section 10.      Costs and Expenses. To the extent provided in Section 10.04(a)
of the Credit Agreement, the Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable and documented fees and expenses of counsel for the Administrative
Agent) in connection with the preparation, execution and delivery of this
Amendment and any other related Loan Documents.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  BORROWERS:       AVNET, INC.

 

  By: /s/ Joseph Burke   Name: Joseph Burke   Title: Vice President and
Treasurer

 



  AVNET HOLDING EUROPE BVBA

 



  By: /s/ Joseph Burke   Name: Joseph Burke   Title:  Vice President and
Treasurer of Avnet, Inc. and
Sole Signatory for Avnet Holding Europe BVBA

 

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 



  ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A.,
as Administrative Agent

 



  By: /s/ Elizabeth Uribe   Name: Elizabeth Uribe   Title: Assistant Vice
President

 

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 



  LENDERS:       BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and a Swingline Lender

 

  By: /s/ Puneet Lakhotia   Name: Puneet Lakhotia   Title: Vice President

 

  BANK OF CHINA, LOS ANGELES BRANCH, as a
Lender

 

  By: /s/ Yong Ou   Name: Yong Ou   Title: SVP and Branch Manage

 

  BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as a Lender

 

  By: /S/ Alistair Anderson   Name: Alistar Anderson   Title: Senior Director

 

  By: /S/ Gina Sandella   Name: Gina Sandella   Title: Vice President

 

  BNP PARIBAS, as a Lender

 

  By: /S/ Barbara Nash   Name: Barbara Nash   Title: Managing Director

 

  By: /S/ Chief Marbumrung   Name: Chief Marbumrung   Title: Vice President

 

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 

  COMMERZBANK AG, NEW YORK, as a Lender

 

  By: /s/ Neil Kiernan   Name: Neil kiernan   Title: Director

 

  By: /S/ Bianca Notari   Name: Bianca Notari   Title: Vice President



 

 

  DBS BANK LTD., as a Lender

 

  By: /S/ Juliana Fong   Name: Juliana Fong   Title: Senior Vice President

 

 

  HSBC BANK USA, N.A., as a Lender

 

  By: /S/ Aleem Shamji   Name: Aleem Shamji   Title: Director

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender

 

  By: /S/ John Kowalczuk   Name: John Kowalczuk   Title: Executive Director

 



Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 



  KBC BANK N.V., NEW YORK BRANCH, as a
Lender

 

  By: /s/ Nicholas A. Fiore   Name: Nicholas A. Fiore   Title: Director

 

  By: /s/ Susan Silver   Name: Susan Silver   Title: Managing Director

 

 

  MIZUHO BANK, LTD, as a Lender

 

  By: /S/ Tracy Rahn   Name: Tracy Rahn   Title: Executive Director

 

 

  MUFG BANK, LTD., as a Lender

 

  By: /S/ Lillian Kim   Name: Lillian Kim   Title: Director

 

 



  PNC BANK, NATIONAL ASSOCIATION, as a
Lender

 

  By: /S/ Karl Thomasma   Name: Karl Thomasma   Title: SVP

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 

 

 



  STANDARD CHARTERED BANK, as a Lender

 

  By: /s/ James Beck   Name: James Beck   Title: Associate Director

 



 



  SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

 

  By: /S/ Richard Eisenberg   Name: Richard Eisenberg   Title: Managing Director

 





  THE BANK OF NOVA SCOTIA, as a Lender

 

  By: /s/ Jason Rinne   Name: Jason Rinne   Title: Director

 

 



TRUST BANK (f/k/a Branch Banking and Trust Company and as a successor by merger
to SunTrust Bank), as a Lender

 

  By: /s/ Brett Ross   Name: Brett Ross   Title: Senior Vice President

 

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 



 



UNICREDIT BANK AG, NEW YORK BRANCH, as
a Lender

 

  By: /S/ Christine Macinnes   Name: Christine Macinnes   Title: Director

 



  By: /S/ Laura Shelmerdine   Name: Laura Shelmerdine   Title: Associate
Director

 

 



U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

  By: /s/ Patrick Mun   Name: Patrick Mun   Title: SVP

 

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

  By: /s/ Mark H. Halldorson   Name: Mark H. Halldorson   Title: Director

 

Avnet, Inc.

Amendment No. 1 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 

Annex A

 

See attached.

 



 

 

 

Annex A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 28, 2018

(as amended through Amendment No. 1 to Amended and Restated Credit Agreement
dated as of August 4, 2020),

 

among

 

AVNET, INC.

and

CERTAIN SUBSIDIARIES

as Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

an L/C Issuer,

 

BNP PARIBAS,

THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD.,
MIZUHO BANK, LTD.

and

JP MORGAN CHASE BANK, N.A

as Co-Syndication Agents,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BofA SECURITIES, INC.

(as successor to Merrill Lynch, Pierce, Fenner & Smith Incorporated),

BNP PARIBAS SECURITIES CORP.,

THE BANK OF NOVA SCOTIA,

MUFG BANK, LTD.

MIZUHO BANK, LTD.

and

JP MORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS   1.01 Defined Terms 1 1.02 Other
Interpretive Provisions 3233 1.03 Accounting Terms 3334 1.04 Exchange Rates;
Currency Equivalents 3435 1.05 Additional Alternative Currencies 3435 1.06
Change of Currency 3536 1.07 Times of Day 3536 1.08 Letter of Credit Amounts
3536 1.09 Rounding 3637 1.10 Amendment and Restatement; No Novation;
Reallocations and Break Funding 3637       ARTICLE II. THE COMMITMENTS AND
CREDIT EXTENSIONS   2.01 Committed Loans 3738 2.02 Borrowings, Conversions and
Continuations of Committed Loans 3738 2.03 Letters of Credit 3940 2.04 Swing
Line Loans 4950 2.05 Prepayments 5253 2.06 Termination or Reduction of
Commitments 54 2.07 Repayment of Loans 5455 2.08 Interest 5455 2.09 Fees 56 2.10
Computation of Interest and Fees 56 2.11 Evidence of Debt 5657 2.12 Payments
Generally; Administrative Agent’s Clawback 57 2.13 Sharing of Payments by
Lenders 59 2.14 Designated Borrowers 60 2.15 Optional Increase in Commitments 62
2.16 Cash Collateral 6364 2.17 Defaulting Lenders 65       ARTICLE III. TAXES,
YIELD PROTECTION AND ILLEGALITY   3.01 Taxes 67 3.02 Illegality 73 3.03
Inability to Determine Rates 7473 3.04 Increased Costs; Reserves on Eurocurrency
Rate Loans 75 3.05 Compensation for Losses 77 3.06 Mitigation Obligations;
Replacement of Lenders 7978 3.07 Survival 79       ARTICLE IV. CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS   4.01 Conditions of Initial Credit Extension 79
4.02 Conditions to all Credit Extensions 81       ARTICLE V. REPRESENTATIONS AND
WARRANTIES   5.01 Existence, Qualification and Power; Compliance with Laws 82
5.02 Authorization; No Contravention 82 5.03 Governmental Authorization; Other
Consents 8382 5.04 Binding Effect 8382 5.05 Financial Statements; No Material
Adverse Effect 83 5.06 Litigation 8483 5.07 No Default 8483 5.08 Ownership of
Property; Liens 8483 5.09 Environmental Compliance 84 5.10 Taxes 84 5.11 ERISA
Compliance 8584 5.12 Subsidiaries; Equity Interests 85

 

i

 

 

5.13 Margin Regulations; Investment Company Act 8685 5.14 Disclosure 8685 5.15
Compliance with Laws 86 5.16 Intellectual Property; Licenses, Etc. 86 5.17
Solvency 8786 5.18 Taxpayer Identification Number; Other Identifying Information
8786 5.19 Representations as to Foreign Obligors 8786 5.20 OFAC  8887 5.21
Anti-Corruption Laws 8887 5.22 EEAAffected Financial Institutions 88 5.23
Certificate of Beneficial Ownership 88 5.24 Covered Entities 88      
ARTICLE VI. AFFIRMATIVE COVENANTS   6.01 Financial Statements 88 6.02
Certificates; Other Information 89 6.03 Notices 91 6.04 Payment of Obligations
9291 6.05 Preservation of Existence, Etc. 9291 6.06 Maintenance of Properties 92
6.07 Maintenance of Insurance 9392 6.08 Compliance with Laws 9392 6.09 Books and
Records 9392 6.10 Inspection Rights 9392 6.11 Approvals and Authorizations 93
6.12 Anti-Corruption and Anti-Terrorism Laws 93 6.13 Certificate of Beneficial
Ownership and Other Additional Information 9493       ARTICLE VII. NEGATIVE
COVENANTS   7.01 Liens 9493 7.02 [Reserved] 95 7.03 Indebtedness 95 7.04
Fundamental Changes 96 7.05 Restricted Payments 9796 7.06 Change in Nature of
Business 9897 7.07 Transactions with Affiliates 9897 7.08 Limitation on
Restrictions Affecting the Company or any Subsidiary 9897 7.09 Use of Proceeds
99 7.10 Financial Covenants 99 7.11 Acquisitions 99100 7.12 Sanctions 100 7.13
Anti-Corruption and Anti-Terrorism Laws 100       ARTICLE VIII. EVENTS OF
DEFAULT AND REMEDIES   8.01 Events of Default 100101 8.02 Remedies Upon Event of
Default 102103 8.03 Application of Funds 103       ARTICLE IX. ADMINISTRATIVE
AGENT   9.01 Appointment and Authority 104 9.02 Rights as a Lender 104105 9.03
Exculpatory Provisions 104105 9.04 Reliance by Administrative Agent 105106 9.05
Delegation of Duties 106 9.06 Resignation of Administrative Agent 106 9.07
Non-Reliance on Administrative Agent and Other Lenders 107108 9.08 No Other
Duties, Etc. 108 9.09 Administrative Agent May File Proofs of Claim 108

 

ii

 

 

9.10 LenderCertain ERISA RepresentationMatters 109       ARTICLE X.
MISCELLANEOUS   10.01 Amendments, Etc. 111110 10.02 Notices; Effectiveness;
Electronic Communication 112 10.03 No Waiver; Cumulative Remedies; Enforcement
114 10.04 Expenses; Indemnity; Damage Waiver 115114 10.05 Payments Set Aside 117
10.06 Successors and Assigns 118117 10.07 Treatment of Certain Information;
Confidentiality 123122 10.08 Right of Setoff 124123 10.09 Interest Rate
Limitation 125124 10.10 Counterparts; Integration; Effectiveness 125124 10.11
Survival of Representations and Warranties 125 10.12 Severability 125 10.13
Replacement of Lenders 126125 10.14 Governing Law; Jurisdiction; Etc. 127126
10.15 WAIVER OF JURY TRIAL 128127 10.16 No Advisory or Fiduciary Responsibility
128127 10.17 USA PATRIOT Act Notice 128 10.18 Judgment Currency 129128 10.19
Electronic Execution of Assignments and Certain Other Documents 129 10.20
AcknowledgmentAcknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 129 10.21 Acknowledgement Regarding Any Supported QFCs 130

 

iii

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 28, 2018, among AVNET, INC., a New York corporation (the “Company”), each
Subsidiary of the Company party hereto pursuant to Section 2.14 (each such
Subsidiary, together with the Company, the “Borrowers” and, each a “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

 

The Borrowers, the lenders party thereto (the “Existing Lenders”) and Bank of
America, N.A., as administrative agent, entered into that certain Credit
Agreement dated as of July 9, 2014 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the lenders party thereto have made available to the Borrowers a revolving
credit facility, with letter of credit, swingline and multicurrency
subfacilities.

 

The Borrowers have requested that the Lenders agree to an amendment and
restatement of the Existing Credit Agreement in the form of this Agreement to
provide a revolving credit facility, with swingline, letter of credit and
multicurrency subfacilities, and the Lenders are willing to do so on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including upon the exercise of an option,
warrant or convertible or similar type security to acquire such a controlling
interest), whether by purchase of such equity or other ownership interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity or other ownership interest, or (ii) assets of another Person
(whether by purchase, merger or otherwise) which constitute all or substantially
all of the assets of such Person or of a line or lines of business conducted by
such Person.

 

“Adjusted Receivables Amount” means, as of any date of determination, the
greater of (a) the aggregate net book value of all Excluded Receivables minus
$75,000,000, and (b) $0.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such

 

1

 

 

currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Company and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning set forth in Section 10.02(c). “Aggregate
Commitments” means the Commitments of all the Lenders. “Agreement” has the
meaning specified in the introductory paragraph. “Agreement Currency” has the
meaning specified in Section 10.18.

 

“Alternative Currency” means each of Euro, Sterling, Australian Dollars, Hong
Kong Dollars, Singapore Dollars, Japanese Yen, and each other currency (other
than Dollars) that is approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $300,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Amendment No. 1 Effective Date” means August 4, 2020.

 

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.19(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement. If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

2

 

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

                Eurocurrency
Rate +         Pricing Level    

Debt Ratings S&P

/Moody’s/Fitch

  Facility
Fee     Letter of
Credit Fee     Base Rate   1     BBB+/Baa1/BBB+     0.125 %     1.000 %    
0.000 %       or better                         2     BBB/Baa2/BBB     0.150 %  
  1.100 %     0.100 % 3     BBB-/Baa3/BBB-     0.200 %     1.175 %     0.175 % 4
    BB+/Ba1/BB+     0.250 %     1.375 %     0.375 % 5     BB/Ba2/BB or worse    
0.350 %     1.525 %     0.525 %

 

; provided, that at any time during the Relief Period, the Applicable Rate for
(a) the Facility Fee for Pricing Levels 4 and 5 shall be increased to 0.300% and
0.400%, respectively, (b) the Eurocurrency Rate and the Letter of Credit Fee for
Pricing Levels 4 and 5 shall be increased to 1.825% and 1.975%, respectively,
and (c) the Base Rate for Pricing Levels 4 and 5 shall be increased to 0.825%
and 0.975%, respectively.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch (collectively, the “Rating Agencies” and each a
“Rating Agency”) (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if the Debt
Ratings from the Rating Agencies fall within different Pricing Levels, (a) if
only two Rating Agencies provide a Debt Rating, then (i) if the ratings differ
by one Pricing Level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest), and (ii) if there is a split
in Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply, (b) if all
three Rating Agencies provide a Debt Rating, then (i) if two of the Debt Ratings
are at the same Pricing Level, then such Pricing Level shall apply and (ii) if
each of the Debt Ratings fall within different levels, then the Pricing Level of
such Debt Rating between the highest Debt Rating and the lowest Debt Rating
shall apply, and (c) if the Company does not have any Debt Rating, Pricing Level
5 shall apply; provided, further, that if only one Rating Agency provides a Debt
Rating, such Debt Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
in effect on the Closing Date, each of which shall be specified in the
certificate delivered pursuant to Section 4.01(a)(vii). Thereafter, each change
in the Applicable Rate resulting from a publicly announced change in any Debt
Rating shall be effective during the period commencing on the opening of
business on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

3

 

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, BofA Securities, Inc., as successor to Merrill
Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas Securities Corp., The
Bank of Nova Scotia, MUFG, JP Morgan Chase Bank, N.A. and Mizuho Bank, Ltd., in
their capacities as joint lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date:

 

(a)    in respect of any capital lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP;

 

(b)    in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease; and

 

(c)    in respect of any asset securitization transaction of any Person, (i) the
actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred, plus (ii) in the case of any other recourse, repurchase,
or debt obligation described in clause (a) of the definition of “Off-Balance
Sheet Liabilities,” the capitalized amount of such obligation that would appear
on a balance sheet of such Person prepared on such date in accordance with GAAP
if such sale or transfer or assets were accounted for as a secured loan.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended July 1, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

4

 

 

“Australian Dollars” mean the lawful currency of Australia.

 

“Authorized Signatory” has the meaning specified in the definition of
“Responsible Officer.”

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(a)(iii)(D).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

5

 

 

period, (iii) depreciation and amortization expense, (iv) gains or losses
related to the early extinguishment of notes, bonds or other fixed income
obligations and, (v) other non-cash or non-recurring expenses of the Company and
its Subsidiaries (including non-cash expenses consisting of compensation paid in
the form of Equity Interests of the Company or its Subsidiaries and non-cash
charges due to impairments recorded in such period in accordance with Financial
Accounting Standards Board’s Accounting Standards Codification 350), reducing
such Consolidated Net Income and (vi) the amount of any restructuring charge,
accrual, reserve or integration cost or expense incurred or accrued on or after
June 28, 2020 and prior to June 30, 2021, in connection with the planning,
undertaking and implementation of any restructuring, closure, reallocation,
relocation, decommissioning, reconfiguration, cost rationalization, reduction in
force, exit or disposal plan, or operating expense reduction, including
severance pay, other employee termination costs, rent termination costs, moving
costs and legal costs, in each case to the extent such transaction is permitted
under the Loan Documents, in an aggregate amount for all adjustments under this
clause (vi), not to exceed $100,000,000 during the term of this Agreement, and
minus (b) all non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including such Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than,
and without expanding this clause (c), commercial letters of credit and bankers’
acceptances incurred to support commercial or lease transactions, bid bonds,
payment bonds and performance bonds arising in the ordinary course of business),
in each case net of the amount of cash collateral securing such direct
obligations, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and other Off-Balance Sheet Liabilities, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, if,
and to the extent that, the fair value of the assets of such partnership or
joint venture is less than its probable liability in respect of its obligations,
net of any right to contribution from other reasonably creditworthy Persons
which the Company or such Subsidiary has in respect thereof, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
consolidated interest expense determined in accordance with GAAP and (b) all
implicit interest in connection with Synthetic Lease Obligations and other
Off-Balance Sheet Liabilities minus (c) the amount of

 

9

 

 

non-cash interest (including interest paid by the issuance of additional
securities) included in the foregoing clause (a).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
minus Intangible Assets on that date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” has the meaning specified in Section 10.21.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a

 

10

 

 

“Existing Securitization Facility” means the account receivable securitization
pursuant to the third amended and restated receivables purchase agreement dated
as of February 27, 2017, as amended, among Avnet Receivables Corporation, the
Company as servicer, the financial institutions party thereto as purchasers, and
JPMorgan Chase Bank, N.A., as agent for the purchasers, including any
extensions, renewals, replacements and refinancings thereof; provided, that each
such agreement (as amended, restated, supplemented or otherwise modified from
time to time) or extension, renewal, replacement or refinancing, as the case may
be, satisfies the requirements set forth in clause (b) of the definition of
Permitted Securitization Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any agreements entered into by
the United States pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, in no event shall the Federal Funds Rate be less than 0.00%.

 

“Fee Letters” mean, collectively, the Fee Letter (Bank of America), the Fee
Letter (BNPP), the Fee Letter (JPM), the Fee Letter (Mizuho), the Fee Letter
(MUFG) and the Fee Letter (Scotia).

 

“Fee Letter (Bank of America)” means the letter agreement, dated June 5, 2018,
among the Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

 

“Fee Letter (BNPP)” means the letter agreement, dated June 5, 2018, among the
Company, BNP Paribas Securities Corp. and BNP Paribas.

 

“Fee Letter (JPM)” means the letter agreement, dated June 5, 2018, between the
Company and JP Morgan Chase Bank, N.A.

 

“Fee Letter (Mizuho)” means the letter agreement, dated June 5, 2018, between
the Company and Mizuho Bank, Ltd.

 

“Fee Letter (MUFG)” means the letter agreement, dated June 5, 2018, between the
Company and MUFG.

 

16

 

  

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Relief Period” means the period commencing on the Amendment No. 1 Effective
Date and ending on the Relief Period Termination Date.

 

“Relief Period Termination Date” means the date on which the Administrative
Agent receives a Compliance Certificate from the Company pursuant to Section
6.02(b) in respect of the fiscal quarter ending on or around December 31, 2021
and the Company is in compliance with the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio for such fiscal quarter.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under applicable Law.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that the Total Credit Exposure of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
and provided further, that if and to the extent that the Defaulting Lender fails
to fund its participation in any Swing Line Loan or Unreimbursed Amount and such
amount has not been reallocated to and funded by another Lender, then such
amount shall be deemed to be held by the Lender that is the Swing Line Lender or
the applicable L/C Issuer, as the case may be, for as long as such Swing Line
Lender or L/C Issuer is not itself a Defaulting Lender, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

28

 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means (i) the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party, and with
respect to any Designated Borrower, any other signatory authorized in writing by
the board of directors, the managing member or comparable governing body or
Person of such Designated Borrower (each, an “Authorized Signatory”), (ii)
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and, with
respect to any Designated Borrower, an Authorized Signatory and (iii) solely for
purposes of notices given pursuant to Article II, any officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent and, with respect to any Designated Borrower, an
Authorized Signatory. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Lender” has the meaning specified in Section 2.14(a).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means, with respect to any Loan, each of the following: (a)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (c)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Sanction(s)” means any economic, financial, trade or similar sanctions or
embargoes administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

 

29

 

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unencumbered Cash and Cash Equivalents” means cash or cash equivalents owned by
Company and its Subsidiaries on a consolidated basis (excluding assets of any
retirement plan) which (a) are not the subject of any Lien, and (b) may be
converted to cash within thirty (30) days.

 

“United States” and “U.S.” mean the United States of America. “Unreimbursed
Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such

 



  33 

 

 

agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)          Any reference herein to a merger, consolidation, amalgamation,
conveyance, assignment, sale, disposition or transfer, or similar term, shall be
deemed to apply to a division of or by a limited liability company or a limited
partnership, as applicable, or an allocation of assets to a series of a limited
liability company or a limited partnership, as applicable (or the unwinding of
such a division or allocation), as if it were a merger, consolidation,
amalgamation, conveyance, assignment, sale, disposition or transfer, or similar
term, as applicable, to, of or with a separate Person. Any division of a limited
liability company or a limited partnership, as applicable, shall constitute a
separate Person hereunder (and each division of any limited liability company or
any limited partnership, as applicable, that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

1.03       Accounting Terms.

 

(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and

 

34

 

 

such as cannot be made or obtained until a later date (provided that (A) any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable and (B) such failure or delay could not
reasonably be expected to adversely affect the enforceability of the Guaranty
against the Company).

 

5.20       OFAC. Neither the Company, nor any of its Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of the Company and its
Subsidiaries, any employee, agent, affiliate or representative thereof, is an
individual or entity that is (i) currently the subject or target of any
Sanctions or (ii) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority,
(iii) 10% or more owned by an individual or entity that is on a list described
in immediately preceding clause (ii) or (iv) located, organized or resident in a
Designated Jurisdiction.

 

5.21       Anti-Corruption Laws. (a) The Company and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
PATRIOT Act.

 

(b)          The Company and its Subsidiaries (x) have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and (y) have instituted and
maintained reasonable and customary policies and procedures designed to promote
and achieve compliance with such laws in all material respects.

 

5.22       EEAAffected Financial Institutions. No Loan Party is an EEAAffected
Financial Institution.

 

5.23       Certificate of Beneficial Ownership. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

5.24       Covered Entities. No Loan Party is a Covered Entity.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 

6.01       Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)          as soon as available, but in any event within 15 days after the
date on which consolidated financial statements for such year are required to be
delivered to the SEC under the Securities Exchange Act, a consolidated balance
sheet of the Company and its Subsidiaries as at

 

89

 

 

in such a transaction is a Designated Borrower, then the transferee must either
be the Company or a Designated Borrower;

 

(c)          any Subsidiary (other than a Loan Party or a Material Subsidiary)
may merge, dissolve, liquidate, consolidate with or into another Person subject
to compliance with Section 7.11, if applicable, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (upon voluntary liquidation or otherwise) (whether now owned or hereafter
acquired) to or in favor of any Person; and

 

(d)          (i) a Borrower may merge with any other Person (including a
Material Subsidiary) so long as such Borrower is the surviving entity and such
merger complies with Section 7.11, if applicable; and (ii) a Material Subsidiary
may merge with any other Person (other than a Borrower) so long as the Material
Subsidiary is the surviving entity and such merger complies with Section 7.11,
if applicable.

 

7.05       Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)          each Subsidiary may make Restricted Payments to the Company, the
Designated Borrowers and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)          the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)          the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

 

(d)          the Company may declare and pay cash dividends and purchase, redeem
or otherwise acquire for cash Equity Interests issued by it so long as the
Consolidated Leverage Ratio is less than or equal to 3.50 to 1.00 (both before
and after giving effect to such payment, purchase, redemption or acquisition);

 

(e)          at any time during the Relief Period when the Consolidated Leverage
Ratio is greater than 3.50 to 1.00 but less than or equal to 4.75 to 1.00 (both
before and after giving effect to such payment), the Company may declare and pay
cash dividends so long as the Company does not increase the amount or frequency
of any cash dividends (other than increases in the aggregate amount, but in no
event the amount per share, of such cash dividends due solely to the issuance or
granting of additional Equity Interests by the Company under employee or
director stock purchase, stock grant, stock option or other incentive plans)
paid by the Company in the ordinary course of business prior to the Amendment
No. 1 Effective Date; and

 

98

 

 

(f)           (e) in addition to the Restricted Payments permitted by
clauseclauses (d) and (e) of this Section 7.05, the Company may (when the
Consolidated Leverage Ratio is greater than 3.50 to 1.00) declare and pay cash
dividends and purchase, redeem or otherwise acquire for cash Equity Interests
issued by it; provided that, the aggregate of such dividends plus the aggregate
consideration paid for all such purchases, redemptions and acquisitions after
the Closing Date under this clause (f) at times when the Consolidated Leverage
Ratio is greater than 3.50 to 1.00 (other than in respect of shares purchased
for the purpose of satisfying the Company’s obligations under employee or
director stock purchase, stock grant and stock option plans) shall not exceed
$25,000,000.

 

7.06       Change in Nature of Business.  Engage in any material line of
business substantially different from a Permitted Business.

 

7.07       Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, or (b) transactions among the Company and its
Subsidiaries so long as such transactions do not, either individually or in the
aggregate, have a Material Adverse Effect.

 

7.08       Limitation on Restrictions Affecting the Company or any Subsidiary.
Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability (a) of any Subsidiary to make Restricted
Payments to the Company or any Designated Borrower or to otherwise transfer
property to the Company or any Designated Borrower, or (b) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this Section 7.08 shall not prohibit:

 

(i)           any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(d) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness;

 

(ii)          restrictions imposed by other permitted Indebtedness ranking pari
passu with the Obligations, provided that such restrictions are no more
restrictive than those imposed by this Agreement;

 

(iii)         restrictions imposed by applicable Law;

 

(iv)         restrictions imposed by Indebtedness outstanding on the date hereof
and listed on Schedule 7.03;

 

(v)          restrictions imposed by Indebtedness relating to any property
acquired by the Company or any Subsidiary (or restrictions imposed by
Indebtedness of a third party which third party is acquired by the Company or
any Subsidiary) in an acquisition permitted by this Agreement, provided in each
case that such restrictions existed at the time of such acquisition, were not
put in place in connection with or in anticipation of

 

99

 

 

7.10       Financial Covenants.

 

(a)          Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any period of four fiscal quarters of
the Company to be less than 3.00 to 1.00.the ratio set forth below opposite such
period:

 

Four Fiscal Quarters Ending On or Around

  Consolidated Interest Coverage Ratio June 30, 2018 through and including June
30, 2020  3.00 to 1.00 September 30, 2020 through and including June 30, 2021 
2.50 to 1.00 September 30, 2021 and each fiscal quarter thereafter  3.00 to 1.00

 

(b)          Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
atas of the last day of any timeperiod of four fiscal quarters of the Company to
be greater than 4.00 to 1.00.the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending On or Around

  Consolidated Leverage Ratio June 30, 2018 through and including June 30, 2020 
4.00 to 1.00 September 30, 2020  5.00 to 1.00 December 31, 2020 through and
including March 31, 2021  5.25 to 1.00 June 30, 2021  5.00 to 1.00 September 30,
2021  4.50 to 1.00 December 31, 2021 and each fiscal quarter thereafter  4.00 to
1.00

 

7.11       Acquisitions. Consummate any Acquisition, unless (i) no Default or
Event of Default shall have occurred and be continuing either immediately before
or immediately after giving effect to such Acquisition, and (ii) both
immediately before and immediately after such Acquisition (after giving pro
forma effect to the consummation of such Acquisition as if the Acquisition
occurred on the first day of the four fiscal quarters most recently ended, and
giving pro forma effect to the incurrence, repayment, prepayment, redemption or
defeasance of any Indebtedness in connection therewith), the Company is in
compliance with each of the covenants

 

101

 

 

set forth in Section 7.10(a) the Consolidated Interest Coverage Ratio is greater
than or equal to 3.00 to 1.00, and (b) the Consolidated Leverage Ratio is less
than or equal to 4.00 to 1.00.

 

7.12       Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise knowingly make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

7.13       Anti-Corruption and Anti-Terrorism Laws. Directly or indirectly use
the proceeds of any Loan for any purpose which would breach the PATRIOT Act, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti- corruption legislation in other jurisdictions.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)          Specific Covenants. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03, 6.05(a) (to the
extent it relates to preservation of legal existence of a Loan Party) or 6.10 or
Article VII, and with respect to Section 7.01 or 7.03, such failure continues
for a period of 20 days; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the Company or such Loan Party has knowledge
thereof; or

 

(d)          Representations and Warranties. Any representation or warranty of
the Company or any other Loan Party, or any written certification or other
material written statement of fact made or deemed made by the Company or any
Loan Party or by a Responsible Officer on behalf of the Company or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made, except to the extent such
representation, warranty, written certification or other written statement of
fact already contains a materiality qualifier in which case an Event of Default
shall exist if such representation, warranty, written certification or other

 

102

 

 

9.10       LenderCertain ERISA RepresentationMatters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any Borrowerother Loan Party, that at least one of
the following is and will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such(2) a Lender has
not provided another representation, warranty and covenant as provided in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender

 

111

 

 

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any Borrowerother Loan Party, that:(i) none of the Administrative
Agent, or the Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)          no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)          The Administrative Agent and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

112

 

 

fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative
agent or collateral agent fees, utilization fees, minimum usage fees, letter of
credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.

 

ARTICLE X.

MISCELLANEOUS

 

10.01    Amendments, Etc. Except as set forth in Sections 2.15 and 3.03(c), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)          reduce the principal of, or the rate or amount of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

 

(e)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)           amend Section 1.05 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

113

 

 

Act. Each Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

10.18     Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

 

10.19     Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “executionThis Agreement and any document, amendment,” “signed
approval,” “signature,” and words of like import in consent, information,
notice, certificate, request, statement, disclosure or authorization related to
any document to be signed in connection with to this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records(each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures. Each of the parties hereto agrees that any Electronic Signature on
or associated with any Communication shall be valid and binding on each such
party to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of each such party enforceable against each such
party in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered. Any Communication may be executed in
as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative

 

131

 

 

Agent and each of the Lenders of a manually signed paper Communication which has
been converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Administrative Agent and each of
the Lenders may, at its option, create one or more copies of any Communication
in the form of an imaged Electronic Record (“Electronic Copy”), which shall be
deemed created in the ordinary course of such Person’s business, and destroy the
original paper document. All Communications in electronicthe form, each of which
shall be ofan Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity orand enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act, provided that notwithstandingpaper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signaturesan Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Lenders shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any Loan Party without further verification and (b) upon the request
of the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

 

10.20     AcknowledgmentAcknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding Notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties related thereto, each party
hereto acknowledges that any liability of any Lender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Writewrite-down and Conversion
Powers of an EEAconversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEAAffected Financial
Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability, if applicable;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent

 

132

 

 

undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Downwrite-down and Conversion Powers of any
EEAconversion powers of the applicable Resolution Authority.

 

[Remainder of page is

10.21     Acknowledgement Regarding Any Supported QFCs.To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

  (b) As used in this Section 10.21, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



133

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature pages intentionally left blank; signature pages followremoved.]

 

Avnet, Inc.

 

Amended and Restated Credit Agreement

Signature Page

 



 

 

 

Annex B

 

See attached.

 



 

 

 

Annex B

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: _______________, _____

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 28, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Avnet, Inc., a New York
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________________ of the Company, and that,
as such, he/she is authorized to execute and deliver this certificate to the
Administrative Agent on behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

1.       The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of a Registered
Public Accounting Firm required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.       The Company has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition and results of operations of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

3.       A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether any Default or Event of Default occurred during such fiscal period. To
the best knowledge of the undersigned after making such review,

 

[select one:]

[no Default or Event of Default has occurred (whether during such fiscal period
or otherwise) and is continuing on the date hereof.]

 



D-1

Form of Compliance Certificate

 

 

--or--

[the following is a list of each Default or Event of Default that has occurred
(whether during such fiscal period or otherwise) and is continuing on the date
hereof and, in each case, the nature and status of such Default or Event of
Default:]

 

4.       The financial covenant analyses and information set forth on Schedules
1 and 2 attached hereto are true and accurate on and as of the Financial
Statement Date.

 

□ Check for distribution to Public Lenders and private side Lenders1

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

AVNET, INC.      By:       Name:        Title: 

 



 



1 If this is not checked, this certificate will only be posted to private side
Lenders.

 









D-2

Form of Compliance Certificate

 

 

Financial Statement Date: ________________

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.Section 7.10(a) – Consolidated Interest Coverage Ratio.    

A.Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

1.Consolidated Net Income for Subject Period: $__________________

 

2.Consolidated Interest Charges2 for Subject Period: $__________________

 

3.Provision for Federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for Subject Period: $__________________

 

4.Depreciation and amortization expenses for Subject Period: $__________________

 

5.Gains or losses related to the early extinguishment of notes, bonds or other
fixed income obligations

 

6.Non-cash or non-recurring expenses of the Company and its Subsidiaries
(including non-cash expenses consisting of compensation paid in the form of
Equity Interests of the Company or its Subsidiaries and non-cash charges due to
impairments recorded in such period in accordance with Financial Accounting
Standards Board’s Accounting Standards Codification 350) reducing Consolidated
Net Income for Subject Period: $_________________

 

7.The amount of any restructuring charge, accrual, reserve or integration cost
or expense incurred or accrued on or after June 28, 2020 and prior to June 30,
2021, in connection with the planning, undertaking and implementation of any
restructuring, closure, reallocation, relocation, decommissioning,
reconfiguration, cost rationalization, reduction in force, exit or disposal
plan, or operating expense reduction, including severance pay, other employee
termination costs, rent termination costs, moving costs and legal costs, in each
case to the extent such transaction is permitted under the Loan Documents, in an
aggregate amount for all adjustments under clause (vi) of the definition of
“Consolidated EBITDA”, not to exceed $100,000,000 during the term of the
Agreement: $_________________

 



 

 

2 Consolidated Interest Charges are not reduced by interest income.

 



D-3

Form of Compliance Certificate

 

 

8.Non-cash items increasing Consolidated Net Income for Subject Period:
$_________________

 

9.Consolidated EBITDA (Lines I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6 +
I.A.7– I.A.8): $_________________

 

B.Consolidated Interest Charges2 for Subject Period: $_________________

 

C.Consolidated Interest Coverage Ratio
(Line I.A.9 ÷ Line I.B): ______________to 1.00

 

Minimum required:

 

Four Fiscal Quarters Ending On or Around Consolidated Interest Coverage Ratio
June 30, 2018 through and including June 30, 2020 3.00 to 1.00 September 30,
2020 through and including June 30, 2021 2.50 to 1.00 September 30, 2021 and
each fiscal quarter thereafter 3.00 to 1.00

 

In Compliance? [Yes/No]

 



D-4

Form of Compliance Certificate

 

 

II. Section 7.10(b) – Consolidated Leverage Ratio.

 

A.Consolidated Funded Indebtedness at Financial Statement Date: $_______________

 

B.Consolidated EBITDA for Subject Period (Line I.A.9 above): $_______________

 

C.Consolidated Leverage Ratio (Line II.A ÷ Line II.B): _____________to 1.00

 

Maximum permitted:

 

Four Fiscal Quarters Ending On or Around Consolidated Leverage Ratio June 30,
2018 through and including June 30, 2020 4.00 to 1.00 September 30, 2020 5.00 to
1.00 December 31, 2020 through and including March 31, 2021 5.25 to 1.00 June
30, 2021 5.00 to 1.00 September 30, 2021 4.50 to 1.00 December 31, 2021 and each
fiscal quarter thereafter 4.00 to 1.00

 

In Compliance? [Yes/No]

 



D-5

Form of Compliance Certificate

 

 

Financial Statement Date: ________________

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA Quarter Ended ________ Quarter Ended ________ Quarter Ended ________
Quarter Ended ________ Twelve Months Ended ________ Consolidated
Net Income           + Consolidated Interest Charges           + income taxes  
        + depreciation and amortization expenses           +    gains or losses
related to the early extinguishment of fixed income obligations           +
non-cash or non-recurring expenses reducing Consolidated Net Income           +
any restructuring charge, accrual, reserve or integration cost or expense
incurred or accrued on or after June 28, 2020 and prior to June 30, 2021, in
connection with the planning, undertaking and implementation of any
restructuring, closure, reallocation, relocation, decommissioning,
reconfiguration, cost rationalization, reduction in force, exit or disposal
plan, or operating expense reduction, including severance pay, other employee
termination costs, rent termination costs, moving costs and legal costs, in each
case to the extent such transaction is permitted under the Loan Documents, in an
aggregate amount for all adjustments under clause (vi) of the definition of
“Consolidated EBITDA”, not to exceed $100,000,000 during the term of the
Agreement           -   non-cash items increasing Consolidated Net Income      
    = Consolidated EBITDA          

 



D-6

Form of Compliance Certificate

